Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOF ALLOWANCE
Preliminary Amendment
The amendment submitted May 22, 2020 has been accepted and entered.  Claims 1-16 are amended. New claims 17-20 are added.  No claims are cancelled.  Thus, claims 1-20 are examined.
Allowable Subject Matter
Claims 1-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 7, the prior art fails to disclose or reasonably suggest wherein a lightening method of at least one biological sample, the method comprising: lightening the at least one biological sample with at least two depletion beams, which propagate between said at least one objective lens and said at least one biological sample along the respective second propagation axes, the depletion beams being donut-shaped, each one in a plane orthogonal to the respective second propagation axis; whereby said at least one first propagation axis and said at least second propagation axes are angularly inclined with each other, and said at least one first propagation axis and said second propagation axes intersect on said at least one biological sample only at the focal point of said at least one objective lens, so that an effective fluorescence volume is generated in said at least one biological sample which is limited both orthogonally and axially with respect to said main optical axis, as claimed in combination with the rest of the claim limitations.  
Regarding independent claim 8, the prior art fails to disclose or reasonably suggest wherein the at least one generation unit, said transmission elements and said at least one objective lens are configured in such a way that when the microscope is in operation, said at least one excitation 
Prior art reference, Bianchini et al (“STED nanoscopy: a glimpse into the future”) discloses lightening (illuminating) at least one biological sample, in which at least one biological sample comprises at least one or more fluorophores, at the focus of the at least one objective lens having a main optical axis, the method comprising: lightening the at least one biological sample with at least one excitation beam, which propagates between the at least one first propagation axis (See Figs. 1A and 1B); lightening the at least one biological sample with at least two depletion beams, which propagate between the at least one objective lens and the at least one biological sample along the first propagation axis, one of the depletion beams being donut-shaped in a plan orthogonal to the respective second propagation axis (See Figs. 1A and 1B).  The prior art fails to disclose the first and second depletion beams propagate along second propagation axes and the first and second propagation axes are angularly inclined with each other and the at least one first propagation axis and the second propagation axes intersect on the at least one biological sample only at the focus of the at least one objective lens.  Bianchini et al is also silent with regards to both depletion beams comprising a donut shape 

    PNG
    media_image1.png
    451
    348
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    350
    312
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/